Citation Nr: 0115616	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  09-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date earlier than March 18, 1998, 
for the grant of a total disability rating for compensation 
purposes on the basis of individual unemployability.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to May 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted a total disability 
rating for compensation purposes on the basis of individual 
unemployability, effective March 18, 1998.

In October 2000, the veteran and his spouse presented oral 
testimony before a Hearing Officer at the RO; a transcript of 
which has been associated with the claims file.

The Board notes that the veteran initially requested a 
hearing with a Member of the Board, but has since withdrawn 
his request in writing.  Therefore, there is no Board hearing 
pending at this time.


FINDINGS OF FACT

1.  The claim for a total disability evaluation for 
compensation purposes based on individual unemployability was 
received on September 16, 1998.

2.  A total disability evaluation for compensation purposes 
based upon individual unemployability was not factually 
ascertainable prior to March 18, 1998.

3.  There was no formal claim or written intent to file a 
claim for a total rating for compensation based on individual 
unemployability prior to March 18, 1998.


CONCLUSION OF LAW

The legal criteria have not been met for an effective date 
earlier than March 18, 1998, for the grant of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  38 U.S.C.A. 5110(b)(2) (West 
1991); 38 C.F.R. 3.400(o)(1)(2) (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  Since these legislative changes serve to 
eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Thus, given that 
the changes articulated in the new legislation are less 
stringent than the function served by requiring a claimant to 
establish a well-grounded claim, the Board determines that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of record discloses that the 
September 1999 rating decision on appeal and the February 
2001 statement of the case informed the veteran of the 
reasons and bases for the assignment of the effective date of 
March 18, 1998.  In the February 2001 statement of the case, 
the RO also included the pertinent regulations that applied 
to the veteran's claim for an earlier effective date for a 
total disability rating for compensation purposes on the 
basis of individual unemployability.  These determinations 
were not returned by the United States Postal Service as 
undeliverable, and thus the veteran is presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the record discloses that the veteran has 
submitted private medical records and has reported having 
received treatment at VA.  The RO has obtained all of the 
veteran's VA treatment records.  The veteran has not alleged 
that there are any additional medical records related to 
treatment for his service-connected disabilities that have 
not been associated with the claims file.  

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Decision

On April 10, 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, stating that he wished to file 
a claim for pension.  He stated he became too disabled to 
work as of March 17, 1998.  He attached private medical 
records, dated March 1998, which showed treatment for 
hypertension, electrical heart disease, hyperlipidemia, and 
cerebrovascular accident (which was noted to be old).

The veteran submitted additional private medical records, 
dated July 1997, March 1998, and April 1998.

The July 1997 private medical record shows a diagnosis of 
severe visual field loss to the right side of each eye since 
a 1985 stroke.

March 1998 private medical records show the veteran was seen 
with complaints of his heart beating too fast.  The private 
physician noted the veteran had been seen three years prior 
and had been found to have ventricular tachycardia and had 
elective cardioversion.  The current impression was 
ventricular tachycardia. 

An April 14, 1998, record showed that the private physician 
noted the veteran first presented in November 1995 with 
congestive heart failure and was found to be in ventricular 
tachycardia.  He stated the veteran underwent radiofrequency 
catheter abilation and had had a recurrence in March 1998.  
He noted the veteran had symptoms of lightheadedness and 
depression.  The diagnosis was ventricular tachycardia.  He 
stated the veteran's prognosis was good from a cardiovascular 
standpoint but questionable as to a mental illness 
standpoint.  

An April 15, 1998, record shows the private physician stated 
the veteran had had a stroke in 1985, which had caused visual 
field loss to the right side.  He entered a diagnosis of 
severe visual field loss in each eye.

An April 20, 1998, record showed a diagnosis of history of 
recurrent ventricular tachycardia.  The private physician 
stated that the date of this illness was March 17, 1998.  He 
noted other diagnoses of hypertension and post-traumatic 
stress disorder.  The private physician determined the 
veteran was totally disabled.  

A June 1998 VA psychiatric evaluation shows the examiner 
stated the veteran was disheveled and carried an oxygen tank 
with him.  He noted that the tank was connected to the 
veteran through the veteran's nasal cannula.  The examiner 
stated the veteran was generally anxious and that his speech 
was slow and tangential.  He noted the veteran would lose his 
train of thought at times in the midst of the conversation.  
The examiner stated there were no hallucinations, overt 
delusions, or inappropriate behavior, but stated there was 
some vague suicidality thinking that if he were to die, his 
family financial problems would be relieved.  He noted there 
was no current plan or intent.  The examiner rendered a 
diagnosis of post-traumatic stress disorder and assigned a 
Global Assessment of Functioning (GAF) score of 35 currently, 
with the highest in the last year of 55.

In a June 1998 letter from a VA physician, he stated he had 
treated the veteran since June 1995 and that the veteran 
suffered from severely disabling chronic mixed anxiety and 
mood disorder.  He stated that the combination of his 
psychiatric disorders and his heart disease was lethal and 
that the veteran was not able to work.

In a June 1998 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
10 percent evaluation, effective December 30, 1992.  

A July 1998 VA outpatient treatment report shows the examiner 
stated the veteran had been treated at the VA for 
approximately 10 years and that he had been seeing the 
veteran for the last five years.  He stated that "we all 
agreed" that the veteran suffered from post-traumatic stress 
disorder, major depression, and chronic anxiety disorder.  
The examiner stated that despite ongoing psychotherapy and 
treatment, the veteran was severely disabled with a GAF score 
of 35.  He added that the interaction between the veteran's 
psychiatric disorder and heart disease was potentially lethal 
and that the veteran could not work because of cardiac 
instability, psychiatric symptoms, and extreme vulnerability 
to stress.

A July 1998 private comprehensive psychiatric consultation 
shows diagnoses of post-traumatic stress disorder, 
generalized anxiety disorder, and major depression.  The 
private physician stated that the veteran and his family were 
in severe psychological distress.

In an August 1998 rating decision, the RO granted a 
70 percent evaluation for post-traumatic stress disorder, 
effective December 30, 1972.  At that time, the veteran was 
also service connected for tinnitus and hearing loss with 
10 percent and noncompensable evaluations respectively.  
Therefore, the veteran had a combined evaluation of 
70 percent as of December 1992.

On September 16, 1998, the veteran submitted VA Form 21-8940, 
Application for Increased Compensation Based Upon Individual 
Unemployability.  The veteran stated that he had last worked 
full time and that he became too disabled to work on March 
17, 1998.  In the September 1999 rating decision on appeal, 
the RO granted a total disability rating for compensation 
purposes on the basis of individual unemployability, 
effective March 18, 1998.  

At an October 2000 hearing, the veteran testified he felt 
that his 70 percent evaluation for post-traumatic stress 
disorder should be as of 1969, instead of December 1992.  The 
veteran admitted he was gainfully employed until March 17, 
1998.  He stated that his earnings shown by the Social 
Security Administration showed that he had periods of 
unemployability prior to 1998.  Specifically, he stated he 
was unemployable because of his post-traumatic stress 
disorder from July 1975 to December 1977, from May 1978 to 
December 1981, and from February 1987 to June 1991.  The 
veteran submitted copies of letters of resignation, showing 
he had left jobs in 1982 and 1991.  He stated that over the 
years, the evidence showed a continued deterioration of his 
abilities as a person.  He noted that he got into a fight 
with the dean of the law school he was attending and that the 
dean gave him an "F" and that he was never able to bring up 
his grade point average after that.

The veteran's spouse stated she met the veteran in 1990 and 
that he was unable to cultivate any friendships.  She noted 
he had memory problems and would forget he turned on the 
stove.

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.155(a) (2000), the veteran or a representative of the 
veteran can file an informal claim by communicating an intent 
to apply for one or more VA benefits.  The benefit sought 
must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), but need not be specific, see Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  See id.  Under 38 C.F.R. 
3.157(b) (2000), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits, which would include an informal 
claim for a total rating for compensation based upon 
individual unemployability, see Servello, 3 Vet. App. at 199.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim. 38 C.F.R. 3.157(b). 

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).

The Board has reviewed the evidence of record and finds that 
the veteran's claim for an effective date earlier than March 
18, 1998, is legally impossible.  The veteran submitted a 
claim for a total rating based upon individual 
unemployability on September 16, 1998.  The facts in this 
case show that the veteran reported he became too disabled to 
work as of March 17, 1998.  This established a factually 
ascertainable date within one year of the veteran's 
application that the veteran was no longer able to work as a 
result of his service-connected disabilities; hence, the 
assignment of the effective date of March 18, 1998.

In order to be granted an effective date earlier than March 
18, 1998, it must be factually ascertainable that an increase 
in disability had occurred within one year of the veteran's 
application for a total disability rating for compensation 
purposes on the basis of individual unemployability, thus, 
September 1997.  The Board notes that the only medical record 
dated in 1997 relates to the veteran's eyes; which are not 
service connected.  There is nothing in the claims file that 
could be construed prior to March 18, 1998, as a claim or an 
implied claim for a total disability rating for compensation 
purposes on the basis of individual unemployability.  The 
Board notes that the private medical records, dated March 
1998, post date the effective date of March 18, 1998.  The 
veteran did not declare that he could not work due to 
service-connected disabilities until September 1998.  It was 
in April 1998 that he filed a claim for pension, stating that 
due to nonservice-connected disabilities, he was no longer 
able to work as of March 17, 1998.  The earliest effective 
date that could be granted has been granted by the RO.  At no 
time prior to March 1998 was there a finding that the veteran 
was not employable due to his service-connected disabilities.

As pointed out by the hearing officer in the February 2001 
statement of the case, the veteran has been granted service 
connection for post-traumatic stress disorder as of December 
1992.  The record shows the veteran was employed from 
December 1992 to March 1998.  Therefore, the earliest 
effective date for the grant of a total disability rating for 
compensation purposes on the basis of individual 
unemployability is March 18, 1998.

The Board notes that in June 1998 and July 1998 statements 
from a VA examiner, he stated he had been treating the 
veteran since June 1995 for his psychiatric disorder and that 
the veteran was totally disabled.  Nowhere in these 
statements does the examiner state that the veteran has been 
totally disabled since June 1995, and without a specific 
finding, the Board will not infer that from his statements.  
The veteran has been clear as to the point that he stopped 
being able to work as of March 17, 1998.  In fact, at the 
October 2000 RO hearing, he stated he was gainfully employed 
until that time.  However, the veteran has alleged that he 
was not working up to his full potential prior to that time 
and that he should be given more benefits prior to December 
1992.  That is not the standard upon which the Board must 
determine if an effective date earlier than March 18, 1998, 
for a total disability rating for compensation purposes on 
the basis of individual unemployability is warranted.  The 
issue is whether the veteran was precluded from obtaining or 
maintaining any gainful employment consistent with his 
education and occupational experience, by reason of his 
service-connected disabilities prior to March 18, 1997.  
Here, the evidence establishes that he was clearly able to 
maintain gainful employment until March 17, 1998.  

The Board is aware that the veteran feels that an effective 
date of 1969 is warranted for increased benefits for his 
post-traumatic stress disorder; however, such issue is not 
before the Board, as it is solely considering whether an 
effective date earlier than March 18, 1998, for the grant of 
a total disability rating for compensation purposes on the 
basis of individual unemployability is warranted.

Therefore, the Board finds the preponderance of the evidence 
is against a finding that the veteran was 100 percent 
disabled as a result of his service-connected disabilities 
prior to March 18, 1998.  The September 1998 application for 
a total disability rating for compensation purposes on the 
basis of individual unemployability established a factual 
basis that the veteran became unemployable as of March 17, 
1998.  Thus, as stated above, an effective date prior to 
March 18, 1998, is not legally possible for the reasons 
stated above.  

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than March 18, 1998, 
for the grant of a total disability rating for compensation 
purposes on the basis of individual unemployability is denied



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

